Mr. Justice Lawrence delivered the opinion of the Court: The counsel for appellant makes but two points in his brief: First, that the plaintiff was not a competent witness under the statute ; and, Second, that there was no evidence of a conversion. In regard to the first, it need only be said that the question of plaintiff’s competency as a witness, was not raised in the court below ; and as to the second, the plaintiff swore to_ facts amounting to a .conversion, and - the jury thought proper to believe her. Judgment affirmed.